Citation Nr: 0411150	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-02 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
myocardial infarction. 



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from February 1962 to 
January 1964.  Thereafter, he served in the South Carolina Army 
National Guard until March 1981.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision by the Department of Veterans 
Affairs (VA) Columbia, South Carolina, Regional Office (RO).  The 
appellant filed a notice of disagreement with that rating decision 
in December 2002.  After receiving a statement of the case in 
January 2003, the appellant perfected his appeal to the Board by 
timely filing a substantive appeal later in January 2003.  

Service connection for residuals of a myocardial infarction was 
initially denied by the RO in a March 1998 rating decision, which 
was confirmed in an April 1998 rating decision.  The appellant did 
not file an appeal of the March 1998 rating.  He filed another 
claim for service connection for residuals of a myocardial 
infarction in October 2000, which the RO denied in a November 2000 
rating decision.  He was issued a statement of the case in April 
2001, but did not thereafter timely perfect an appeal of his 
October 2000 claim.  

The appellant and his spouse provided testimony at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2003.  


FINDINGS OF FACT

1.  Service connection for residuals of a myocardial infarction 
was denied in an November 2000 rating decision, which became final 
when the appellant did not timely perfect an appeal from the 
decision after receiving a statement of the case in April 2001.  

2.  Additional evidence that is so significant it must be 
considered in order to fairly decide the merits of the claim for 
service connection for residuals of a myocardial infarction has 
not been submitted since the November 2000 rating decision.  

CONCLUSIONS OF LAW

1.  The November 2000 rating decision that denied service 
connection for residuals of a myocardial infarction is final.  38 
U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000); currently 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 3.104, 20.302(b), 20.1103 (2003).  

2.  New and material evidence has not been submitted since the 
November 2000 rating decision, and the claim of entitlement to 
service connection for residuals of a myocardial infarction is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the claimant 
and which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) held, in part, that a  notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  In this case, the appellant was provided 
notice in July 2002 regarding what information and evidence is 
needed to substantiate his current claim, as well as what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.  Such notice was 
prior to a December 2002 rating decision that initially denied the 
claim.  Therefore, because the required notice in this case was 
provided to the appellant prior to the initial AOJ adjudication 
denying the current claim, the timing of the notice complies with 
the express requirements of the law as found by the Court in 
Pelegrini.  

In addition, in Pelegrini, the Court held, in part, that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must 
do the following:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  
In this case, the Board finds that the July 2002 notice letter 
informed the appellant of the need to provide VA with any evidence 
he had pertaining to his claim and, therefore, satisfied the 
fourth element in addition to the other three elements required 
for proper notification.  

All the law requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Regarding the duty to assist, all relevant private medical records 
have been obtained and associated with the claims file.  The 
appellant has been afforded the opportunity to provide testimony 
regarding his claim at the October 2003 Travel Board hearing 
before the undersigned Veterans Law Judge.  The appellant has not 
indicated that there is any additional evidence pertinent to his 
claim which is not associated with the claim file.  Under these 
circumstances, it is apparent that no additional evidentiary 
development is warranted since the file contains the relevant 
medical records and comprehensive information regarding the 
appellant's claim for entitlement to service connection for 
residuals of a myocardial infarction.  Therefore, the Board finds 
that VA's duty to assist the appellant has been fully 
accomplished.  

The Board declines to obtain a medical nexus opinion with respect 
to the appellant's claim because there is no evidence indicating 
that there is a relationship between pertinent current disability 
and his military service.  Thus, while there are current diagnosis 
of heart disease, there is no competent indication that it is 
related to service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of any evidence in service 
of cardiovascular disease, any opinion relating the current 
cardiovascular disability to service would certainly be 
speculative.  However, service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102 (2003).  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without referral 
to the RO for further consideration of the claim under the VCAA, 
poses no prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131.  Additionally, where a veteran had active 
and continuous military service for 90 days or more during a 
period of war, and a cardiovascular becomes manifest to a degree 
of 10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

Likewise, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred in or 
aggravated while performing inactive duty training, or an acute 
myocardial infarction occurring during inactive duty training.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence  warrants direct 
service connection.  The presumptive provisions of the statute and 
VA regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under laws 
administered by the Secretary of VA, there is an approximate 
balance of the positive and negative evidence regarding the merits 
of an issue material to a determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107.  

The appellant contends that he has presented new and material 
evidence with which to reopen his claim for service connection for 
residuals of myocardial infarction.  He claims that he suffered a 
heart attack while on duty with the South Carolina Army National 
Guard which caused him to be barred from re-enlisting in the 
National Guard in March 1981.  

The November 2000 rating decision denied service connection for 
residuals of a myocardial infarction on the basis that the new and 
material evidence had not been submitted to reopen a claim for the 
disability, which had been denied by an April 1998 rating decision 
that had become final when the appellant did not appeal that 
decision.  After the appellant was notified of the November 2000 
rating decision in December 2000 and submitted a notice of 
disagreement as to the rating decision in February 2001, he was 
issued a SOC in April 2001.  However, he did not perfect his 
appeal by filing a timely substantive appeal, and, therefore, the 
November 2000 rating decision became final.  See 38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000); currently 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).  

As the last final disallowance of the appellant's claim of 
entitlement to service connection for residuals of a myocardial 
infarction was in the November 2000 rating decision, the Board 
must determine whether new and material evidence has been received 
subsequent to the November 2000 rating decision that is sufficient 
to reopen that claim.  

The evidence considered by the RO in its November 2000 rating 
decision included the following: (1) the appellant's service 
medical records pertaining to his period of active duty from 
February 1962 to January 1964, which showed no complaint, 
treatment, or finding of any cardiovascular disease but, rather, 
revealed that findings for the heart were normal at a December 
1963 separation examination; (2) copies of service and personal 
records pertaining to National Guard service, which included a 
January 1981 re-enlistment examination report that noted that an 
EKG performed in conjunction with the examination had revealed 
findings that were compatible with, but not diagnostic of, an 
antecedent myocardial infarction; (3) a February 1981 medical 
statement from J. C. Bull, M.D., which indicated that a February 
13, 1981, EKG tracing showed first degree VA block and poor R wave 
progression that was suggestive of old anteroseptal myocardial 
infarction; (4) a March 1981 National Guard record that indicated 
the appellant was discharged from the National Guard due to 
physical disability; and (5) a report of private hospitalization 
in August 1984 that noted the appellant had experienced a heart 
attack several years before and had intermittent claudication on a 
stress test.  

The evidence submitted since the November 2000 rating decision 
consists of some additional service personnel records not 
previously of record, copies of service medical and personnel 
records previously considered, and a November 2002 private medical 
statement from D. Sontheimer, M.D., that indicated the appellant 
was receiving treatment for several conditions, including 
congestive heart failure, benign hypertension, and precordial 
chest pain.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.  In 
determining whether such evidence has been submitted, it is 
necessary to consider all evidence since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be probative of 
all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans, 9 Vet. App. 
273.  However, it is the specified bases for the final 
disallowance that must be considered in determining whether the 
newly submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance of the 
claim.  Id.  

The Board finds the private medical statement received since the 
November 2000 rating action, along with the appellant's various 
statements, to be new, as they were not previously considered.  
Although new, the Board does not find this evidence to be material 
because it does not establish that the appellant has residuals of 
a myocardial infarction that are related to active service.  The 
November 2002 private medical statement does not reflect that 
appellant experienced a myocardial infarction during active duty 
or while on duty in the National Guard.  What is lacking is a 
showing of a cardiac disability in service or within the first 
year after service, or competent evidence relating current heart 
disease to active duty or National Guard service.  Accordingly, 
the additional evidence submitted is not so significant that it 
must be considered in order to fairly decide the merits of the 
appellant's claim of entitlement to service connection for 
residuals of a myocardial infarction.  Thus, the evidence cannot 
be considered new and material for the purpose of reopening the 
claim.  

Similarly, while the military personnel records not previously 
associated with the claims file are new, they are irrelevant to 
the issue on appeal.  They need not be considered in order to 
fairly decide the merits of the appellant's claim.  

While the appellant has offered his own arguments and testimony to 
the effect that he believes he has residuals of a myocardial 
infarction that are related to his military service, he has not 
shown, nor claimed, that he is a medical expert, capable of 
rendering medical opinions.  Therefore, his opinion is 
insufficient to demonstrate that he has residuals of a myocardial 
infarction that is related to military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to service connection for residuals of a 
myocardial infarction, the claim remains denied.  

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



